UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1605



BRENDA J. MARKS,

                                            Plaintiff - Appellant,

          versus

SUPREME COURT OF VIRGINIA; CHRISTOPHER HUTTON,
Commonwealth's Attorney City of Hampton; JAMES
C. O'SHIELDS; HAMPTON GENERAL DISTRICT COURT,
Eighth Judicial District; HONORABLE HENRY D.
KASHOUTY; HONORABLE WILFORD TAYLOR, JR.; HON-
ORABLE WILLIAM C. ANDREWS, III; HARRIETTE
SPENCER, Clerk,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CA-95-71-4)

Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda J. Marks, Appellant Pro Se. Peter Robert Messitt, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Samuel
Lawrence Dumville, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Marks
v. Supreme Court of Virginia, No. CA-95-71-4 (E.D. Va. Mar. 26,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3